DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed January 20, 2021.
REASONS FOR ALLOWANCE
2.	Claims 1-2 and 4-22 are allowable over the reference of record for at least the following reasons:
	Claim 16: a first recess, which is arranged within the sealing surface at a distance from the at least one combustion chamber, wherein the first recess is a screw hole or a closed casting hole.
	The closest prior art is the Deblaize reference.  The Deblaize reference fails to disclose the features of amended independent claim 16.  Furthermore, modification of the Deblaize reference to arrive at the language of amended independent claim 16 would render the Deblaize reference inoperable for its intended purpose.  Replacing the groove (27) of the Deblaize reference with a screw hole or a closed casting hole would render the venting of compartment (13) inoperable.  Accordingly, there is allowable subject matter.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747


/JACOB M AMICK/Primary Examiner, Art Unit 3747